Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a non-final office action in response to the amendment filed 6/30/2022.
Claims 1, 3, 5 and 15 are amended, claims 2, 4 and 12-14 are canceled and claims 21-25 are added.
Claims 1, 3, 5-11 and 15-25 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony(U.S. Pat. Appl. Publ. 2018/0106105; cited on IDS filed 6/18/2022) in view of Daugaard(U.S. Pat. Appl. Publ. 2020/0080367 cited on IDS filed 6/18/2022) and Dahlgren(U.S. Pat. Appl. Publ. 2020/0284093; cited on IDS filed 6/18/2022).
Claims 21 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony in view of Dahlgren.
Regarding claim 15, Anthony discloses a motorized shade assembly comprising: 
a motor assembly(100, see Fig. 1) operably connected to adjust a position of a covering relative to an architectural opening(see para. [0067]), the motor assembly including a motor housing(404, see Fig. 4) and a mounting housing(412, see para. [0083] and Fig. 4) having parallel hooks(1522, 1524, see Fig. 15), the motor housing houses a motor(102, see para. [0063]);
a bracket assembly(106, 1506, see Figs. 1 and 15) for supporting the motor assembly relative to the architectural opening(see para. [0060]), a first bracket member includes a pair of parallel slots(1518, 1520, see Fig. 15) for receiving the hooks(1522, 1524, see Fig. 15); and 
a control wand assembly(112, 114, see Fig. 1) coupled to the motor assembly(see para. [0060]) by a ball and socket connection(1226, 1228, see Fig. 12), wherein one of a ball joint or a socket is coupled to a portion of the motor assembly(see para. [0084]), and the other of the socket or the ball joint is coupled to the control wand assembly, the socket receives the ball joint to selectively connect the control wand assembly to the motor assembly(see para. [0084]), 
wherein the motor assembly is received by a roller tube, the roller tube engages a crown member at a first end, the crown member is configured to rotate relative to the mounting housing.
Anthony lacks the bracket assembly includes a first bracket member and a second bracket member.
Daugaard discloses a shade assembly with a first and second bracket(see claim 1), the use of two brackets improves functionality (see para. [0037]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the bracket assembly of Anthony with first and second brackets to improve functionality of the assembly. 
Anthony and Daugaard further lack the motor assembly received by a roller tube, the roller tube engaging a crown member at a first end, the crown member configured to rotate relative to the mounting housing.
Dahlgren discloses a roller tube engaging a crown member(416, see Fig. 4)at a first end(see para. [0236]) with the crown member configured to rotate relative to the housing(seer para. [0230]) to improve the quality(see para. [0006]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of Anthony and Daugaard with the crown member, as disclosed by Dahlgren, in order to have reduced the friction and improved the quality of life of the assembly.
Regarding claim 21, Anthony discloses a motorized shade assembly comprising: 
a motor assembly(100, see Fig. 1) operably connected to adjust a position of a covering relative to an architectural opening(see para. [0067]), the motor assembly including a motor housing(404, see Fig. 4) and a mounting housing(412, see para. [0083] and Fig. 4) having parallel hooks(1522, 1524, see Fig. 15), the motor housing houses a motor(102, see para. [0063]);
a bracket assembly(106, 1506, see Figs. 1 and 15) for supporting the motor assembly relative to the architectural opening(see para. [0060]), a first bracket member includes a pair of parallel slots(1518, 1520, see Fig. 15) for receiving the hooks(1522, 1524, see Fig. 15); and 
a control wand assembly(112, 114, see Fig. 1) coupled to the motor assembly(see para. [0060]) by a ball and socket connection(1226, 1228, see Fig. 12), wherein one of a ball joint or a socket is coupled to a portion of the motor assembly(see para. [0084]), and the other of the socket or the ball joint is coupled to the control wand assembly, the socket receives the ball joint to selectively connect the control wand assembly to the motor assembly(see para. [0084]), 
wherein the motor assembly is received by a roller tube, the roller tube engages a crown member at a first end, the crown member is configured to rotate relative to the mounting housing.
Anthony lacks the motor assembly received by a roller tube, the roller tube engaging a crown member at a first end, the crown member configured to rotate relative to the mounting housing.
Dahlgren discloses a roller tube engaging a crown member(416, see Fig. 4)at a first end(see para. [0236]) with the crown member configured to rotate relative to the housing(seer para. [0230]) to improve the quality(see para. [0006]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of Anthony with a crown member, such as disclosed by Dahlgren, in order to have reduced the friction and improved the quality of life of the assembly.

Regarding claims 19 and 25, Anthony and Daugaard and Dahlgren, or Anthony and Dahlgren disclose the assembly of claim 15, but lack the roller tube receiving an idler member at a second end of the member comprising a plurality of tines biased into engagement with an inner surface of the rube. 
Dahlgren discloses an idler member(403) at a second end of the roller tube(see para. [0228] and Fig. 4), the member fit within the roller tube having tines(flanges along idler member denoted by 408) wherein the idler member biasedly engages the inner surface of the roller tube(seer para. [0228], meeting the claim limitation).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of Anthony with a idler member, such as disclosed by Dahlgren, in order to have allowed the tube to turn smoothly and connect to e bracket.

Response to Amendment
Applicant’s amendment has overcome the previous rejections.  After careful consideration of the International Search Report submitted on the IDS, the allowability of claim 15 has been withdrawn and claims 15, 19, 21 and 25 are rejected.

Allowable Subject Matter
Claims 1, 3 and 5-11 are allowed.
Claims 16-18, 20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 19, 21 and 25 have been considered but are moot given the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/